Citation Nr: 1233126	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-31 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a rectal injury with residual colon cancer.  

2.  Entitlement to service connection for a left ear injury and hearing loss.  

3.  Entitlement to service connection for an acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1960 to August 1962.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in January 2010.  A statement of the case was issued in June 2010, and a substantive appeal was received in July 2010.  

The Board notes that it has reviewed both the Veteran's physical claims file and Virtual VA (i.e., electronic records) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  

Pursuant to the United States Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), VA must consider alternative psychiatric disorder within the scope of an initial claim of service connection for a specific psychiatric disorder; the Board finds that the Veteran's service connection claim is more accurately classified as one for an acquired psychiatric disorder.  

On March 2010 VA audiological examination, the Veteran appeared to raise the issues of service connection for right ear hearing loss and service connection for tinnitus.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for clarification and any appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issue of entitlement to service connection for a rectal injury with residual colon cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left ear injury and/or left ear hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to such service.  

2.  Any currently diagnosed psychiatric disorder, including adjustment disorder with depressed mood, is not related to the Veteran's active duty service.  


CONCLUSIONS OF LAW

1.  A left ear injury and/or left ear hearing loss was not incurred in or aggravated by the Veteran's active duty service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2011).  

2.  Service connection for a psychiatric disorder, to include adjustment disorder with depressed mood, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  

The notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The agency of original jurisdiction provided the appellant pre-adjudication notice by a letter dated in October 2009.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying the five elements of a service connection claim; and with Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained service and VA treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations in October 2009 and March 2010.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

In this regard, the Board notes that in his September 2009 claim for the issues on appeal, the Veteran indicated that he received treatment at the Louisville VA Medical Center (VAMC) beginning in 2004.  January 2006 Louisville VAMC treatment records indicate he just enrolled at the VAMC.  In addition, a January 2010 VA Form 21-0820 (Report of General Information) noted that after calling the Veteran, he said that his treatment at the Louisville VAMC began in 2006, not 2004.  Nonetheless, in March 2010, the RO requested VA treatment records from 2004 to 2006.  Later that month, it was confirmed that there were no VA treatment records from 2004 to 2006.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  

Laws and Regulations

The issues before the Board involve claims of entitlement to service connection for a left ear injury and/or left ear hearing loss and for an acquired psychiatric disorder.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be a chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Sensorineural hearing loss (SNHL) (organic disease of the nervous system) may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board notes that the lack of any evidence that the veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court in Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary): 

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385 . . . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  


Analysis

The Veteran is seeking entitlement to service connection for a left ear injury and/or left ear hearing loss and for an acquired psychiatric disorder which he contends resulted from a ruptured eardrum caused by artillery fire during active duty service, and from a "nervous breakdown" during active duty service.  

Left Ear Injury/Hearing Loss

The Veteran's DD Form 214 documents that he served in the U.S. Army and that his military occupational specialty (MOS) in service was light weapons infantryman.  Therefore, the Board finds it reasonable to accept that the Veteran was exposed to noise trauma during service.  

VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  

The Veteran's service treatment records (STRs) include his May 1960 induction examination which found his whispered voice hearing was 15/15, bilaterally.  His ears, including his ear drums, were clinically evaluated as normal.  In an associated report of medical history, the Veteran denied that he currently had or had previously experienced ear, nose or throat trouble.  

During the Veteran's June 1962 service separation examination, the Veteran's ears and ear drums were evaluated as clinically normal.  He was also afforded an audiological evaluation, which showed puretone thresholds, in decibels, as (with the converted ISO units in parentheses): 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
N/A
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
N/A
0 (5)
In September 2009, the Veteran filed a claim for a left ear injury and hearing loss, alleged to have resulted from a ruptured ear drum during active service.  

In March 2010, the Veteran was afforded a VA audiology examination.  He reported military noise exposure from tanks and gunfire with hearing protection worn.  He denied a history of civilian noise exposure.  Audiological evaluation revealed puretone thresholds, in decibels, were:  




HERTZ


	
500
1000
2000
3000
4000
RIGHT
40 
45
65
90
95
LEFT
45
50
55
90
100

Speech audiometry revealed speech recognition ability of 80 percent in both ears.  The diagnosis was bilateral sensorineural hearing loss. 

After reviewing the Veteran's claims file, the examiner noted that the Veteran had hearing within normal limits at the end of his service.  On this basis, the examiner opined that the Veteran's current hearing loss was not due to or a result of noise exposure or acoustic trauma while serving as a light weapons infantryman in the military.  

The foregoing evidence demonstrates that the Veteran has a current left ear hearing loss disability.  What remains for consideration is whether there is a link or nexus between the Veteran's claimed disability and his service, to include his conceded exposure to noise trauma therein.  

The Veteran has stated that his left ear hearing loss had its onset in service as a result of a ruptured ear drum.  See, e.g., September 2009 claim for service connection.  As was noted above, a disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  However, findings of competency and credibility are two distinct matters, and after a careful review of the evidence, the Board finds that while the Veteran is competent to testify as to observable symptoms, like hearing loss, he is not competent to testify he suffered a ruptured ear drum, and his statements that he has had left ear hearing loss ever since service are not credible.  Moreover, the Board finds his statements that he suffered a ruptured ear drum are not credible as such is driven by self-interest and monetary gain.  

As is conceded above, it is not in dispute that the Veteran currently has left ear SNHL.  The hearing loss (by VA standards) was confirmed by VA puretone thresholds.  However, hearing loss by VA standards was not shown in service and there is no evidence that left ear SNHL was manifest to a compensable degree in the first year following the Veteran's discharge from active duty.  In addition, continuity of complaints of lay observable decreased hearing acuity is not shown.  Consequently, service connection for a left ear hearing loss disability on the basis that it became manifest in service and persisted, or on a presumptive basis (for SNHL as an organic disease of the nervous system) is not warranted.  

What is presented then, in the absence of continuity of complaints of hearing loss since service, is the question of whether the Veteran's left ear hearing loss disability may somehow otherwise be related to his remote noise exposure in service.  That is a question that is inherently medical in nature.  The Veteran has not presented any medical opinion or treatise evidence supporting that his hearing loss is (or may be) related to his service.  

The only competent evidence in the record that addresses the matter of a nexus between the Veteran's service and his left ear hearing loss is that of the March 2010 VA examination report wherein the examiner opined that the Veteran's current hearing loss was not due to or a result of noise exposure or acoustic trauma while serving as a light weapons infantryman in the military.  In reaching this conclusion, the examiner interviewed the Veteran, examined him, and reviewed his claims file.  In particular, the examiner noted that audiometry at separation from service was within normal limits.  

The evidentiary record persuasively weighs against service connection for the Veteran's left ear injury and hearing loss.  The evidence against such a link includes the March 2010 VA examination report.  The only evidence in favor of such a link is the Veteran's assertions, which the Board has found to be unpersuasive in light of the other evidence of record.  Notably, as a lay person, while the Veteran is competent to testify as to the symptoms he experiences (such as hearing loss), it is beyond his competence to opine that his left ear hearing loss disability is related to his service, to include his exposure to noise trauma therein.  Such a question is medical in nature and may not be resolved by mere lay observation; the Veteran does not have the training to opine regarding medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court).  

The Board sympathizes with the Veteran, recognizes his service, and understands fully his contentions.  Nevertheless, after thorough review of the evidence currently of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left ear injury/left ear hearing loss.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a left ear injury/left ear hearing loss is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Acquired Psychiatric Disorder

The Veteran contends that his current psychiatric disorder was first manifested in service.  His STRs include an August 1961 report wherein he was brought in because of a "nervous breakdown."  He was somewhat evasive about his own problems, and was quite restless.  The Veteran reported he suffered a previous episode approximately a year and a half earlier.  A September 1961 report noted his complaints of nausea and vomiting times two that morning with loose bowel movement, which the Veteran attributed to his nervousness.  He was still complaining of his inability to have children.  The impression was an anxiety reaction.  

During the Veteran's June 1962 service separation examination, the Veteran was negative for any psychiatric disorder on clinical evaluation.  In an associated report of medical history, the Veteran denied that he currently had or had previously experienced nervous trouble of any sort, or depression or excessive worry.  

February 2009 VAMC treatment records note the Veteran's complaints of depression and that he felt overwhelmed caring for himself, his wife, their home, and their medical issues.  He further complained of his inability to take care of his home any longer and that he was thinking of selling it, and that he was worried about it.  

In October 2009, the Veteran was afforded a VA psychiatric examination.  He reported that during service he had a "nervous breakdown" when his mother fell ill with cancer and that she was dying.  It was noted he currently had a number of stressors related to finances.  A year ago he lost his home due to debt.  He and his wife have been renting an apartment, but the cost of living continues to be higher than their income due to the cost of medications and medical costs, and continues to have excessive debt.  He reported considerable worry and concern regarding these financial problems.  The diagnosis was adjustment disorder with depressed mood (secondary to financial strain).  

In March 2010, the Veteran was afforded another VA psychiatric examination.  The Veteran confirmed that during service he had concerns about his and his wife's difficulty having children, which occurred a few months before his emotional reaction to his mother's illness.  He clarified that his "nervous breakdown" was the second incident (i.e., he had a "nervous breakdown related to his mother's illness, and not concerning the difficulty having children).  The Veteran also described a conversation with his attorney that suggests his creditors have accepted that he cannot fully pay his debts at this point, and that while he has considered bankruptcy, such costs a significant amount up-front.  He reported that in 1965 or 1966, his primary care physician prescribed Valium to address his "nerves", and after three to four months, he discontinued it after noticing he was going to sleep while standing up.  The diagnosis was adjustment disorder with depressed mood (controlled with medication).  

After reviewing the Veteran's claims file, the examiner noted that the Veteran was treated during service for a "nervous breakdown".  However, his 1962 service separation examination report did not identify any mental disorder symptoms or treatment.  The examiner opined that the most likely cause of his current symptoms that are not well-controlled with medication was his financial crisis that necessitated selling his house at a substantial monetary loss.  On this basis, the examiner opined that the Veteran's current adjustment disorder with depressed mood is not caused by or a result of his "nervous breakdown" documented while in service or some other incident of active duty.  

It is not in dispute that the appellant has been diagnosed with adjustment disorder with depressed mood during this appeal.  Also, it is undisputed that the Veteran was treated during service for a "nervous breakdown".  However, there was no diagnosis of any acquired psychiatric disability, to include adjustment disorder or depression, in service, including upon separation.  Notably, the STR assessment of an anxiety reaction is not a diagnosis of a psychiatric disability.  As the record does not contain any evidence that a chronic acquired psychiatric disability, to include adjustment disorder or depression was manifested in service, service connection for such disability on the basis that it became manifest in service and persisted is not warranted.  

Consequently, what the Veteran must still show to establish service connection for psychiatric disability, to include adjustment disorder and depression, is that his current psychiatric disability is otherwise related to his service.  Postservice medical records reveal no complaints of, or treatment for, or a diagnosis of a psychiatric disorder for many years after military separation.  The earliest postservice medical treatment reflecting psychiatric complaints was in 2009 when the appellant reported worry and feeling overwhelmed caring for himself, his wife, their home, and their medical issues.  Adjustment disorder with depressed mood (secondary to financial strain) was not diagnosed until later in 2009.  To the extent the Veteran reported on March 2010 VA examination that he received treatment for his "nerves" in 1965 or 1966, the Board finds such allegation not credible as it is not supported by the evidence of record (which shows no treatment for a psychiatric disorder until 2009), and the Veteran at no other point during the appeal period reported (or even suggested) additional treatment.  A lengthy time interval between service and the initial postservice manifestation of a disability for which service connection is sought is, of itself, a factor weighing against the finding of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, the record does not include any medical opinion to the effect that any current psychiatric disability, to include adjustment disorder with depression, may be related to the Veteran's military service.  

The only competent evidence in the record that addresses the matter of a nexus between the Veteran's service and his current psychiatric disorder is that of the March 2010 VA examination report wherein the examiner opined that the Veteran's current adjustment disorder with depressed mood was not caused by or a result of his "nervous breakdown" during service or some other incident of active duty.  In reaching this conclusion, the examiner interviewed the Veteran, examined him, and reviewed his claims file.  In particular, the examiner noted that the description of the Veteran's symptoms during service suggest he may have experienced a panic episode, but there was no further counseling or given medication, and he did not seek mental health treatment until very recently.  

The evidentiary record persuasively weighs against service connection for the Veteran's acquired psychiatric disorder.  The evidence against such a link includes the March 2010 VA examination report.  The only evidence in favor of such a link is the Veteran's assertions, which the Board has found to be unpersuasive in light of the other evidence of record.  Notably, as a lay person, while the Veteran is competent to testify as to the symptoms he experiences, it is beyond his competence to opine that his acquired psychiatric disorder is related to his service, to include his exposure to noise trauma therein.  Such a question is medical in nature and may not be resolved by mere lay observation; the Veteran does not have the training to opine regarding medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court).  

The Board has considered the Veteran's statements to the effect that his acquired psychiatric disorder was incurred during his military service.  However, as a lay person, he is not (in the absence of continuity of symptoms, as here) qualified to offer an opinion regarding a nexus between current psychiatric disability and remote service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board sympathizes with the Veteran, recognizes his service, and understands fully his contentions.  Nevertheless, after thorough review of the evidence currently of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for an acquired psychiatric disorder is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection is not warranted for a left ear injury and hearing loss, or for an acquired psychiatric disorder.  To this extent, the appeal is denied.  


REMAND

Regarding the Veteran's claim for service connection for a rectal injury with residual colon cancer, the Board finds that further development of the record is necessary to comply with VA's duty to assist the veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

The Veteran contends that during service he suffered a rectal injury due to falling in a creek onto a tree stump that has developed into colon cancer.  VA treatment records reflect that his past medical history includes colon cancer status post resection in 2003 and cleared colonoscopy in 2005.  See, e.g., April 2006 Louisville VAMC gastroenterology report.  Notably, records of any treatment regarding his colon cancer, and its etiology, are not associated with the claims file.  Given the critical nature of any such records, and for a clear disability picture, further development to secure them is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should ask the Veteran to identify the provider(s) of all treatment and/or evaluation he has received for his colon cancer, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  If any records are unavailable because they have been irretrievably lost or destroyed, it should be so noted for the record, with explanation.  

2. After completion of the above and any additional development which the RO/AMC may deem necessary (e.g., VA examination), the RO/AMC should review the expanded record and readjudicate the issue on appeal.  The RO/AMC should issue an appropriate supplemental statement of the case, and give the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WILLIAM YATES	
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


